Citation Nr: 1736339	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for deviated septum with residuals of broken nose.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder and a right arm condition.

4.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative arthritis of the cervical spine.

5.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a back disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the "Virtual VA" and Veterans Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon the Veteran's request for a Board hearing in Washington, DC, in his September 2014 formal appeal, such a hearing was scheduled for August 2017.  Subsequently, the Veteran submitted correspondence in August 2017 requesting that his hearing be conducted at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran did not indicate which type of hearing he would like, it is necessary to request that he clarify his choice.

Accordingly, the case is REMANDED for the following action:

Ask the Veteran to clarify whether he wants a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for a hearing pursuant to his clarification.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



